DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0039708 A1) to THE REGENTS OF THE UNIVERSITY OF CALIFORNIA (hereinafter 'California') in view of the publication entitled 'MR Imaging of the Substantia Nigra at 7 T Enables Diagnosis of Parkinson Disease' by Cosottini et al. (hereinafter 'Cosottini'). 
As per claim 1, California discloses a method of identifying neurodegeneration (method of identifying neurodegeneration based on myelin components in the tissue; claim 1 ), comprising: generating at least one first magnetic resonance image (MRI) contrast image of tissue of a first specimen belonging to a cohort (MRI contrast imaging of tissue from subjects in NAMIC-10 group; figure 5; paragraph [0028], the at least one first MRI contrast image comprising a first T1-weighted (T1W)/T2-weighted (T2W) ratio map (T1w/T2w ratio map based on MRI contrast imaging of tissue from subjects in NAMIC-10 group; figure 5; paragraph [0028], the first T1W/T2W ratio map comprising a plurality of T1 W /T2W ratios for a plurality of anatomical locations of the first specimen's tissue (T1 W/T2W ratios from multiple anatomical regions in the tissue; figure 5; paragraph [0028], the cohort comprising a group of specimen's having a form of neurodegeneration (groups can comprise patients with diseased brain tissue; paragraph [0075]; designating the at least one first MRI contrast image as a MRI contrast image template for the cohort (MRI contrast images obtained in a specific group can be used as template for that group to compare with individual subjects; figure 5; paragraphs [0028], [0093]; generating a second MRI contrast image of tissue of a second specimen not being part of the cohort (MRI contrast imaging of tissue from subjects in conte-69 group; figure 5; paragraph [0028], the second MRI contrast image comprising a second T1W /T2W ratio map (T1w/T2w ratio map based on MRI contrast imaging of tissue from subjects in conte-69 group; figure 5; paragraph [0028], the second T1 W /T2W ratio map comprising a plurality of T1 W /T2W ratios for a plurality of anatomical locations of the second specimen's tissue (T1 W/T2W ratios from multiple anatomical regions in the tissue; figure 5; paragraph [0028]; defining a region within the MRI contrast image template having predetermined neurodegeneration-related change of tissue associated with the form of neurodegeneration and extracting a T1W /T2W ratio intensity from the region (defining specific regions in the brain tissue of diseases patients, determining changes based on myelin content and measuring T1W /T2W ratio intensity from the region; figure 5; paragraphs [0028], [0093]; claim 1); comparing a T1W/T2W ratio intensity from the second T1W/T2W ratio map to the extracted T1W/T2W ratio intensity to identify a change of region in the second specimen's tissue (comparing the T1W/T2W ratio maps between the two groups and with individual subject for differences in the specific region of the tissue; figure 5; paragraphs [0028], [0093]; and determining that the change of region in the second specimen's tissue is representative of the predetermined neurodegeneration-related change of region of the cohort (comparing the change in regions of the brain tissue between groups and individuals based on T1W/T2W ratio maps can be used as quantitative metrics to characterize tissue changes in disease and health as well as disease burden; figure 5; paragraphs [0028], [0060], [0093]. California does not disclose a second specimen suspected of having the form of neurodegeneration or determining neurodegeneration-related change of substantia nigra pars compacta (SNc). Cosottini discloses determining neurodegeneration-related change of substantia nigra pars compacta (SNc) (MRI scanning of substantia nigra pars compacta for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, to include a second specimen suspected of having the form of neurodegeneration, based on the previous disclosure of California that subjects may have a demyelinating disease or healthy controls (paragraph [0016] and having subjects who show symptoms of early stage neurodegeneration but not have been diagnosed would be ideal candidates to test the method. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 2, California and Cosottini, in combination, disclose the method recited in claim 1, and California further discloses wherein the at least one first MRI contrast image comprises a plurality of first MRI contrast images (each individual image comprises T1W/T2W ratios from multiple anatomical regions in the tissue; figure 5; paragraph [0028], wherein an individual first MRI contrast image is generated for each cohort of a plurality of cohorts (each individual image comprising T1W/ T2W ratios from multiple anatomical regions in the tissue is obtained for both groups and individuals; figure 5; paragraph [0028].
As per claim 3, California and Cosottini, in combination, disclose the method recited in claim 2. California does not disclose wherein the form of neurodegeneration is a form of Parkinson's Disease (PD). Cosottini discloses wherein the form of neurodegeneration is a form of Parkinson's Disease (PD) (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 5, California and Cosottini, in combination, disclose the method recited in claim 1, and California further discloses wherein: the at least one first MRI contrast image comprises a plurality of T1W images and T2W images for a plurality of anatomical locations of the first specimen's tissue (T1w/T2w ratio map based on MRI contrast imaging of tissue from subjects in NAMIC-10 group; figure 5; paragraph [0028], wherein a T1W image for an anatomical location is co-registered with a T2W image for the same anatomical location (T1W and T2W images are co-registered for the same anatomical region; figure 5; paragraph [0008], and the first T1W/T2W ratio map is generated by dividing each TIW image signal intensity by its co-registered T2W image signal intensity (T1W/T2W ratio map is generated by dividing each TIW image signal intensity by its co-registered T2W image signal intensity; figure 5; paragraph [0008]; and the second MRI contrast image comprises a plurality of T1 W images and T2W images for a plurality of anatomical locations of the second specimen's tissue (T1 w/T2w ratio map based on MRI contrast imaging of tissue from subjects in conte-69 group; figure 5; paragraph [0028], wherein a TIW image for an anatomical location is co-registered with a T2W image for the same anatomical location (T1W and T2W images are co-registered for the same anatomical region; figure 5; paragraph [0008], and the second T1W /T2W ratio map is generated by dividing each Tl W image signal intensity by its co-registered T2W image signal intensity (T1W/T2W ratio map is generated by dividing each TIW image signal intensity by its co-registered T2W image signal intensity; figure 5; paragraph [0008]. 
As per claim 6, California and Cosottini, in combination, disclose the method recited in claim 1. California does not disclose wherein the predetermined neurodegeneration-related change of SNc identifies a loss of dopaminerigic neurons. Cosottini discloses wherein the predetermined neurodegeneration-related change of SNc identifies a loss of dopaminerigic neurons (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented dopaminergic neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 8, California and Cosottini, in combination, disclose the method recited in claim 1, and California further discloses wherein the comparing step comprises voxel-based analysis (voxel-based analysis; paragraph [0079]. 
As per claim 9, California and Cosottini, in combination, disclose the method recited in claim 1, and California further discloses wherein the comparing step comprises region-of-interest based analysis (comparing the map of the biological structure (region of interest) in CNS to a reference map; claims 7-11 ). 
As per claim 10, California and Cosottini, in combination, disclose the method recited in claim 5, and California further discloses comprising normalizing the plurality of T1 W images and T2W images of the at least one first MRI contrast image (T1 w/T2w ratio map based on MRI contrast imaging of tissue from subjects in NAMIC-10 group, wherein T2/TI metric is normalized either via phantom scans of the sequences or knowledge of the scaling factors; figure 5; paragraphs [0028]. [0116] and normalizing the plurality of T1W images and T2W images of the second MRI contrast image (T1 w/T2w ratio map based on MRI contrast imaging of tissue from subjects in conte-69 group, wherein T2/TI metric is normalized either via phantom scans of the sequences or knowledge of the scaling factors; figure 5; paragraphs [0028), [0116] .
As per claim 11, California discloses a method of identifying a physiological condition (method of identifying neurodegeneration based on myelin components in the tissue; claim 1), comprising: generating a magnetic resonance image (MRI) contrast image template of tissue of a first specimen belonging to a cohort (MRI contrast imaging of tissue from subjects in NAMIC-10 group; figure 5; paragraph 
[0028], the MRI contrast image template comprising a first T1-weighted (T1W)/T2-weighted (T2W) ratio map (T1w/T2w ratio map based on MRI contrast imaging of tissue from subjects in NAMIC-10 group; figure 5; paragraph [0028], the first T1 W/T2W ratio map comprising a plurality of T1 W /T2W ratios for a plurality of anatomical locations of the first specimen's tissue (T1 W/T2W ratios from multiple anatomical regions in the brain tissue; figure 5; paragraph [0028]; generating a MRI contrast image of tissue of a second specimen not being part of the cohort (T1W/T2w ratio map based on MRI contrast imaging of tissue from subjects in conte-69 group; figure 5; paragraph [0028], the MRI contrast image comprising a second T1W/T2W ratio map (T1W/T2W ratios from multiple anatomical regions in the tissue; figure 5; paragraph [0028], the second T1 W/T2W ratio map comprising a plurality of T1 W /T2W ratios for a plurality of anatomical locations of the second specimen's tissue (T1W/T2W ratios from multiple anatomical regions in the tissue from subjects in conte-69 group; figure 5;'paragraph [0028]; and comparing T1W/T2W ratio intensities of the first T1W/T2W ratio map to T1 W/T2W ratio intensities of the second T1 W/T2W ratio map to identify changes in the second specimen's tissue as compared to the first specimen's tissue that are at or exceed a pre-selected threshold value to detect the physiological condition (comparing the T1W/T2W ratio maps between the two groups and with individual subject for differences in the specific region of the tissue, where metrics above the threshold value are considered to indicate diseased tissue; figure 5; paragraphs [0028], [0093], [0117]. California does not disclose a second specimen suspected of having a physiological condition or determining physiological condition-related changes in substantia nigra pars compacta (SNc). Cosottini discloses determining neurodegeneration-related change of substantia nigra pars compacta (SNc) (MRI scanning of substantia nigra pars compacta for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, to include, a second specimen suspected of having a physiological condition, based on the previous disclosure of California that subjects may have a demyelinating disease or healthy controls (paragraph [0016] and having subjects who show symptoms of early stage neurodegeneration but not have been diagnosed would be ideal candidates to test the method. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 12, California and Cosottini, in combination, disclose the method recited in claim 11, and California further discloses wherein the physiological condition comprises neurodegeneration (multiple sclerosis; paragraph [0117]. 
As per claim 13, California and Cosottini, in combination, disclose the method recited in claim 12. California does not disclose wherein the neurodegeneration is a form of Parkinson's Disease (PD). Cosottini discloses wherein the neurodegeneration is a form of Parkinson's Disease (PD) (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 14, California and Cosottini, in combination, disclose the method recited in claim 11. California does not disclose wherein the changes in SNc identifies a loss of dopaminerigic neurons. Cosottini discloses wherein the changes in SNc identifies a loss of dopaminerigic neurons (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented dopaminergic neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 15, California and Cosottini, in combination, disclose the method recited in claim 11, and California further discloses wherein the generating of the MRI contrast image of the tissue of the second specimen comprises scanning the second specimen with an MRI scanner (generating an MRI contrast image of the brain tissue by scanning the brain of subjects in conte-69 using an MRI scanner; figures 4-5; paragraphs [0027]-[0028]. 
As per claim 16, California and Cosottini, in combination, disclose the method recited in claim 11, and California further discloses wherein the comparing step comprises at least one of voxel-based analysis analysis (voxel-based analysis; paragraph [0079] and region-of-interest based analysis (comparing the map of the biological structure (region of interest) in CNS to a reference map; claims 7-11).
As per claim 17, California discloses a medical device apparatus (MRI instrument; paragraph [0065]) comprising: a computer device having a processor connected to a non-transitory computer readable medium (one or more processor connected to a computer readable medium for processing and displaying images of the biological structure; paragraphs [0008], [0072]), the computer device configured to receive magnetic resonance image data generated by a magnetic resonance imaging scanner (computer system is configured to receive raw magnetic resonance image data from scanning the tissue of subjects using MRI scanner; paragraphs [0008], [0027], [0073]); the computer device configured to co-register each T1 W image of the magnetic resonance image data for a patient with each T2W image of the same anatomical location of the patient and divide each T1 W image signal intensity by its corresponding co-registered T2W image signal intensity to generate at least one T1WfT2W ratio map (computer is configured such that T1W and T2W in each region of the tissue are co-registered and then T1WfT2W ratio map is generated by dividing each T1W image signal intensity by its co-registered T2W image signal intensity; figure 5; paragraphs [0008]. [0072]-[0073]); and the computer device configured to compare T1W fT2W ratio intensities of a first T1WfT2W ratio map to T1WfT2W ratio intensities of a second T1WfT2W ratio map of a preselected first cohort to identify changes in the regions that are at or exceed a first pre-selected threshold value to detect a physiological condition of the patient (computer device can be configured for comparing the T1WfT2W ratio maps between the two groups and with individual subject for differences in the specific region of the tissue, where metrics above the threshold value are considered to indicate diseased tissue; figure 5; paragraphs [0028], [0072]-[0073], [0093], [0117]). California does not disclose determining physiological condition-related changes in substantia nigra pars compacta (SNc). Cosottini discloses determining neurodegeneration-related change of substantia nigra pars compacta (SNc) (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 18, California and Cosottini, in combination, disclose the medical apparatus of claim 17. California does not disclose wherein the physiological condition is a form of Parkinson's Disease (PD). Cosottini discloses wherein the physiological condition is a form of Parkinson's Disease (PD) (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. 
As per claim 19, California and Cosottini, in combination, disclose the medical apparatus of claim 18, and California further discloses wherein the computer device is also configured to compare T1 WfT2W ratio intensities of the first T1 WfT2W ratio map to T1 WfT2W ratio intensities of a third T1W fT2W ratio map of a pre-selected second cohort to identify changes in tissue region that are at or exceed a second pre-selected threshold value to detect a physiological condition of the patient (T1 WfT2W maps collected from multiple regions in the brain tissue of the groups can be compared to identify differences in multiple regions, and where metrics above the threshold value are considered to indicate diseased tissue; figure 5; paragraphs [0028], [0072]-[0073]. [0075], [0093], [0117]). California does not disclose determining physiological condition-related changes in substantia nigra pars compacta (SNc). Cosottini discloses determining neurodegeneration-related change of substantia nigra pars compacta (SNc) (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over California and Cosottini as applied to claim 3 above, and further in view of the publication entitled 'Progression from Unilateral to Bilateral Parkinsonism in Early Parkinson Disease: Implication of Mesocortical Dopamine Dysfunction by PET' by Yagi et al. (hereinafter 'Yagi'). 
As per claim 4, California and Cosottini, in combination, disclose the method recited in claim 3, and California further discloses wherein: the plurality of cohorts (subjects are divided into groups; paragraph [0028]) comprises: a first cohort comprising specimens having no form of PD (healthy control subjects; paragraph [0080]); and cohorts comprising specimens having disease (groups with subjects having diseases brain; paragraphs [0028], [0075]). California does not disclose a second cohort comprising specimens having Hoehn Yahr stage I PD; and a third cohort comprising specimens having Hoehn Yahr stage II PD. Yagi discloses a second cohort comprising specimens having Hoehn Yahr stage I PD (patients with Hoehn Yahr stage I PD are determined based on calculated values; figure 1; page 1251, column 1, paragraph 2; page 1252, column 2, paragraph 2; table 3); and a third cohort comprising specimens having Hoehn Yahr stage II PD (patients with Hoehn Yahr stage II PD are determined based on calculated values; figure 1; page 1251, column 1, paragraph 2; page 1252, column 2, paragraph 2; table 3). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including subjects with different stages of PD, as disclosed by Yagi', for providing the advantage of determining changes in the brain with disease progression.
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over California and Cosottini as applied to claim 3 above, and further in view of the publication entitled 'MRI Correlates of Parkinson's Disease Progression: A Voxel Based Morphometry Study' by Fioravanti et al. (hereinafter 'Fioravanti'). 
As per claim 7, California and Cosottini, in combination, disclose the method recited in claim 1, and California further discloses wherein: the first specimen's tissue comprises a specific brain region of the first specimen (T1 W/T2W ratios from multiple anatomical regions in the brain tissue from NAMIC-10 group; figure 5; paragraph [0028]); and the second specimen's tissue comprises a specific brain region of the second specimen (T1W/T2W ratios from multiple anatomical regions in the brain tissue from conte-69 group; figure 5; paragraph [0028]). California does not disclose imaging the midbrain region. Fioravanti discloses imaging the midbrain region (MRI scanning to determine the grey matter loss in the mid brain region; figure 1; page 3, column 1, paragraph 4 ). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including imaging the loss of grey matter in mdbrain, as disclosed by Fioravanti, for providing the advantage of determining changes in the brain with disease progression. 
As per claim 20, California and Cosottini, in combination, disclose the medical apparatus of claim 19, and California further discloses wherein the computer device is also configured to compare T1 W/T2W ratio intensities of the first T1 W/T2W ratio map to T1 W/T2W ratio intensities of a third T1W /T2W ratio map of a pre-selected second cohort to identify changes in tissue region that are at or exceed a second pre-selected threshold value to detect a physiological condition of the patient (T1W/T2W maps collected from multiple regions in the brain tissue of the groups can be compared to identify differences in multiple regions, and where metrics above the threshold value are considered to indicate diseased tissue; figure 5; paragraphs [0028], [0072]-[0073], [0075], [0093], [0117]); and wherein the medical device apparatus also includes the MRI scanner (MRI scanner; paragraph [0027]). California does not disclose a pre-selected third cohort or identifying changes in substantia nigra pars compacta (SNc). Cosottini discloses determining neurodegeneration-related change of substantia nigra pars compacta (SNc) (MRI scanning of substantia nigra for determining parkinson's disease in a subject based on the loss of pigmented neurons; page 836, column 2, paragraphs 1-2; page 836, column 3, paragraph 1). Fioravanti discloses a pre-selected third cohort (study groups can be divided into controls and parkinson's disease patients, wherein the parkinson's disease patients can be further divided based on UPDRS stages I, II and Ill based on disease severity, therefor having 4 groups or cohorts; table 1; page 2, column 1, paragraph 3). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including MRI imaging of substantia nigra, as disclosed by Cosottini, for providing the advantage of detecting parkinson's disease based on change in pigmentation in the substantia nigra. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of California, by including pre-determined subjects with different stages of PD as separate groups, as disclosed by Fioravanti, for providing the advantage of determining changes in the brain with disease progression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793